Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action replaces the office action mailed on 7/22/21 and include the rejection of claims 18 and 27.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 18 and 27 are rejected under 35 U.S.C. 101 because the claimed subject matter is directed to a non-statutory subject matter.
Claims 18 and 27 are drawn to a computer readable medium having an instruction stored therein, the claimed computer readable medium as disclosed is not explicitly limited to non-transitory computer readable medium and therefore fails to fall within a statutory category of invention.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-7, 17-18, and 21-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhu US Patent 8249654.

           Regarding claim 1, Zhu teaches a method for invoking a radio frequency card function, wherein the method comprising:

obtaining feature information of a user from the feature input event (user key input, col. 4 lines 31-35);
determining, based on a mapping relationship between the feature information and a radio frequency card type, a target radio frequency card type corresponding to the feature information of the user and
invoking a radio frequency card function corresponding to the target radio frequency card
type (col. 5 lines 18-33).
         Regarding claim 3, Zhu teaches in response to a radio frequency card association request carrying the radio frequency card type, obtaining the feature information of the user and establishing the mapping relationship between the feature information and the radio frequency card type (col. 5 lines 18-33).

          Regarding claim 4, Zhu teaches the mapping relationship between the feature information and the radio frequency card type comprises:
performing identity authentication on the user, and if an authentication result succeeds, establishing the mapping relationship between the feature information and the radio frequency card type (col. 6. lines 14-32).
            Regarding claim 5, Zhu teaches obtaining an unlock password entered by the user and
performing the identity authentication on the user based on a determining result whether the unlock password entered by the user is consistent with a preset unlock password (col. 6 . lines 14-64).
        Regarding claims 6 and 24, Zhu teaches the target radio frequency card type corresponds to a plurality of radio frequency cards, and the invoking a radio frequency card function corresponding to the target radio frequency card type comprises: invoking a radio frequency card function corresponding to a default radio frequency card, wherein the default radio frequency card is predetermined to be a preferred radio frequency card in the plurality of radio frequency cards the card (that to be automatically selected represents the default card, col. 6 lines 33-64).

invoking a radio frequency card function corresponding to a radio frequency card selected by the user from the plurality of radio frequency cards (col. 6 lines 33-64)
        Regarding claim 17, Zhu teaches a device comprising: 
a processor (682); and

a memory to store an instruction, and the processor is configured to execute the instruction (fig. 6, col. 12 lines 60-67), which when executed by the processor, to cause the device to perform the operations of invoking a radio frequency card function, the operations comprising:
monitoring a feature input event (user selects smart card application, col. 3 lines 5-10, col. 4 lines 28-31);
obtaining feature information of a user from the feature input event (user key input, col. 4 lines 31-35);
determining, based on a mapping relationship between the feature information and a radio
frequency card type, a target radio frequency card type corresponding to the feature information
of the user and invoking a radio frequency card function corresponding to the target radio frequency card
type (col. 5 lines 18-33).
          Regarding claim 18, Zhu teaches a computer-readable storage medium,  having an instruction stored therein, wherein which when executed by a processor, cause the processor to perform operations comprising: monitoring a feature input event (user selects smart card application, col. 3 lines 5-10, col. 4 lines 28-31);
obtaining feature information of a user from the feature input event (user key input, col. 4 lines 31-35);
determining, based on a mapping relationship between the feature information and a radio
frequency card type, a target radio frequency card type corresponding to the feature information
of the user and invoking a radio frequency card function corresponding to the target radio frequency card
type (col. 5 lines 18-33).

        Regarding claim 22, Zhu teaches the mapping relationship between the feature information and the radio frequency card type comprises:
performing identity authentication on the user, and if an authentication result succeeds, establishing the mapping relationship between the feature information and the radio frequency card type (col. 6 lines 14-32).
            Regarding claim 23, Zhu teaches obtaining an unlock password entered by the user and
performing the identity authentication on the user based on a determining result whether the unlock password entered by the user is consistent with a preset unlock password (col. 6 lines 14-64).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu US Patent 8249654 in view of Hu et al. US Patent Application Publication 20170185988.


Regarding claim 2, 20, Zhou is silent on teaching the feature information comprises at least a fingerprint feature information.Hu et al. in an analogous art teaches the input feature include a fingerprint feature information (paragraph 03-04).
	It would have been obvious to one of ordinary skill in the art to modify the system of Zhou et al. as disclosed by Hue et al. at the time of the invention because the biometric feature input improves the security of the payment device.
 
              Claims 8 and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu US Patent 8249654 in view of Van OS US Patent Application Publication 20150348001. 
	Regarding claims 8 and 26-27, Zhu is silent on teaching if the feature information is further used to invoke a screen unlocking function, determining, preferentially based on the mapping relationship between the feature information and the radio frequency card type, the target radio frequency card type corresponding to the feature information of the user and invoking the radio frequency card function corresponding to the target radio frequency card type. Van OS in an analogous art teaches the use of a passcode of fingerprint for unlocking the mobile device screen and accessing the payment accounts (paragraph 0234).
	
          It would have been obvious to one of ordinary skill in the art to modify the system of Zhou et al. as disclosed by Van OS. at the time of the invention because the screen locking/unlocking feature input improves the security of the payment device.


Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571 272 3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VERNAL U BROWN/Primary Examiner, Art Unit 2683